IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs September 11, 2012

                STATE OF TENNESSEE v. JOHN S. CRANDALL

                    Appeal from the Circuit Court for Wayne County
                     No. 15074     Robert L. Holloway, Jr., Judge


                No. M2012-00299-CCA-R3-CD - Filed October 26, 2012


The pro se defendant, John S. Crandall, was convicted in a Wayne County bench trial of
failure to have a valid driver’s license, failure to wear a safety belt, failure to stop at a stop
sign, violation of the financial responsibility law, and driving with an expired registration.
On appeal, he challenges the constitutionality of the Tennessee statutes requiring him to wear
a safety belt, purchase automobile insurance, and obtain a Tennessee driver’s license when
his driver’s license from his former state of residence was not expired. Following our
review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and J AMES
C URWOOD W ITT, J R., JJ., joined.

John S. Crandall, Hohenwald, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel; T.
Michel Bottoms, District Attorney General; and J. Douglas Dicus, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

                                            FACTS

        On August 8, 2011, the Wayne County Grand Jury indicted the defendant for the
following offenses, all of which occurred on May 17, 2011, on Highway 99 in Wayne
County: (1) failure to have a valid driver’s license in his possession by not having the correct
home address on his license as required by Tennessee Code Annotated section 55-50-304;
(2) driving a motor vehicle on the public highways while not being restrained by a safety belt
as required by Tennessee Code Annotated section 55-9-603; (3) failure to obey a traffic
control device by not stopping at a stop sign, in violation of Tennessee Code Annotated
section 55-8-109; (4) driving a motor vehicle on the public highways with an expired
registration, in violation of Tennessee Code Annotated section 55-4-104; and (5) failure to
provide evidence of financial responsibility, in violation of Tennessee Code Annotated
section 55-12-139.

        The defendant was convicted of the indicted offenses in an October 25, 2011 bench
trial, with a $20 fine assessed for the driver’s license violation, a $10 fine for the seatbelt law
violation, a $15 fine for the stop sign violation, a $10 fine for the financial responsibility law
violation, and a $0 fine for the registration law violation, with the special condition noted:
“Upon presentation of valid registration.” The trial court also noted in the special conditions
sections of the defendant’s judgments for his violations of the driver’s license and insurance
laws that the fines and costs for those offenses would be waived if the defendant presented
proof of a valid license and valid insurance within thirty days.

                                          ANALYSIS

        On appeal, the defendant challenges the constitutionality of the statutes that require
him to update his driver’s license, to wear a safety belt, and to purchase and carry proof of
liability insurance. Specifically, he argues that the seatbelt law violates, among other things,
his right to liberty, property, and “to ha[zard] the safety of his own person on his own
business as he sees fit.” He argues that the insurance law violates his rights to life, liberty,
property, and “hazard” because it forces him to purchase a product and to enter into an
unwanted contract. He argues that the driver’s license law violates his right to property
because it forces him to purchase a redundant driver’s license for the sole purpose of
generating revenue for the State of Tennessee. The defendant asserts that his alleged crimes
are essentially victimless and that his individual rights trump any possible damage to the
State caused by his failure to comply with the regulations.

       The defendant further asserts that the Wayne County court clerks, trial judges, and law
enforcement officials treated him rudely and obstructed his right to justice. He, therefore,
requests that this court award him $1,000,000 in damages from the State “as compensation
for pain and suffering, harassment, and Injustice done upon him and his Rights.” The State
responds by arguing that the challenged statutes are valid and reasonable exercises of the
State’s power to enact regulations that further the interests of public safety and welfare. We
agree with the State.

        It is well-established that our Legislature possesses the power to enact reasonable
legislation for the health, safety, welfare, morals, or convenience of the public, which

                                                -2-
includes “prescrib[ing] conditions under which the ‘privilege’ of operating automobiles on
public highways may be exercised.” State v. Booher, 978 S.W.2d 953, 956 (Tenn. Crim.
App. 1997) (citations omitted). In Booher, this court concluded that the driver’s licensing
and vehicle registration portions of the Tennessee Motor Vehicle Title and Registration Law
are reasonable regulations that further the interests of public safety and welfare:

         Requiring persons to obtain a driver’s license and to register their automobiles
         with the State provides a means of identifying the owner of the automobile if
         negligently operated to the damage of other persons. Moreover, because it is
         a means of guaranteeing a minimal level of driver competence, licensing
         improves safety on our highways and, thus, protects and enhances the well
         being of the residents and visitors of our state. Thus, our state legislature may
         properly within the scope of its police power enact reasonable regulations
         requiring licensing and registration of motor vehicles as it furthers the interests
         of public safety and welfare.

Id. (citations omitted).

        Regulations requiring a driver to obtain an updated driver’s license with current
address, to wear a safety belt, and to carry liability insurance when operating a motor vehicle
on a public road are, likewise, reasonable exercises of the State’s police power to enact
legislation for the safety and welfare of its citizens. Despite the defendant’s belief that his
actions affect no one other than himself, operating a motor vehicle on a public highway
necessarily subjects not only the defendant, but also other citizens and visitors to the state to
potential property and personal injury damages. We, therefore, conclude that the defendant
is not entitled to relief on his claims.

                                         CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgments of the trial
court.


                                                       _________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -3-